MEMORANDUM **
Patricia Martinez Cruz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and review de novo claims of due process violations, id. We deny the petition for review.
The BIA was within its discretion in denying Martinez Cruz’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). Martinez Cruz failed to demonstrate that the immigration judge deprived her of a full and fair hearing by accepting as true what counsel called an offer of proof and curtailing the testimony of Martinez Cruz’ son. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000).
Martinez Cruz’ voluntary departure contention is unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.